


110 HR 490 IH: Mohawk River Hydroelectric Projects

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 490
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. McNulty
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide certain requirements for hydroelectric
		  projects on the Mohawk River in the State of New York, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mohawk River Hydroelectric Projects
			 Licensing Act of 2007.
		2.Licensing of
			 mohawk river hydroelectric projects
			(a)In
			 GeneralIf a hydroelectric project on the Mohawk River in the
			 State of New York has been operating under annual licenses for 10 or more
			 years, the Federal Energy Regulatory Commission (referred to in this Act as the
			 Commission), shall not issue a new license for the project until
			 the Commission issues a public notice that the Commission will accept other
			 valid license applications, including nonpower license applications under
			 section 15(f), to develop or dispose of the project works or water resources
			 subject to the license. If other valid license applications are submitted in
			 accordance with subsection (b) or if the Commission has issued a new license
			 that is not yet final, the Commission shall not issue or accept a new license
			 for the project until the Commission approves a project in accordance with
			 subsection (c).
			(b)Application
			 RequirementsTo be valid, a license application submitted under
			 subsection (a) shall be—
				(1)in an appropriate
			 form, as determined by the Commission, in accordance with regulations of the
			 Commission; and
				(2)submitted to the
			 Commission not later than July 31, 2007.
				(c)Processing;
			 ApprovalAs soon as practicable after July 31, 2007, the
			 Commission shall—
				(1)expeditiously
			 process any pending valid license applications in accordance with subsections
			 (a) and (c) of section 15 of the Federal Power Act (16 U.S.C. 808); and
				(2)approve a project
			 supported by a valid license application and issue a license only if the
			 Commission determines that the licensed project will best develop the affected
			 water resources, consistent with section 10(a) of the Federal Power Act (16
			 U.S.C. 803(a)).
				(d)License
			 ConditionsAny new power license issued for a project described
			 in subsection (a) shall include the same license conditions relating to the use
			 of affected waters provided in articles 32 and 33 of the license included in
			 Potomac Light & Power Company, Project No. 2343, 32 F.P.C. 584, 588
			 (1964).
			(e)ApplicabilityThis
			 Act shall be applicable to any hydroelectric project as described in section
			 2(a) above, including a project for which a new license has been issued at the
			 time of this Act but which has not yet become final under law, or for which
			 there are pending judicial appeals, or for which the time has not yet lapsed
			 for filing such appeals, or for which there is a pending appeal of the Clean
			 Water Act section 401 Water Quality Certificate. For all such projects, the
			 Commission shall take all necessary action to provide an opportunity for the
			 filing and consideration by the Commission of all valid license applications by
			 any entity, including the current licensee, to update the record and
			 application, consistent with this section, so that the fullest use of the
			 waters of the Mohawk will result, consistent with the standards of sections
			 4(e), 10(a)(1), and 15(a) of the Federal Power Act.
			
